Case 1:20-cr-00049-IMK-MJA Document 41 Filed 03/02/21 Page 1 of 2 PageID #: 105



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 UNITED STATES OF AMERICA,

                    Plaintiff,

       v.                           //            CRIMINAL NO. 1:20CR49-3
                                                    (Judge Keeley)

 LUCIO JAVIER ESCOBEDO FERNANDEZ,

                    Defendant.

                  ORDER GRANTING IN PART AND DENYING
     IN PART MOTION TO SEEK REVIEW OF RELEASE ORDER [DKT. NO. 40]

       On March 1, 2021, the Government filed a motion seeking review

 of the order of Magistrate Judge Laurel Beeler of the Northern

 District of California granting bond (“Release Order”) effective

 March 2, 2021 (Dkt. No. 40). For good cause, the Court:

 C     GRANTS the Government’s request for review of the Release

       Order;

 C     DENIES the Government’s request to revoke Defendant’s bond at

       this time;

 C     STAYS the Release Order pending its review; and

 C     SCHEDULES a hearing on this motion for Friday, March 5, 2021,

       at 12:00 p.m. EST. If the Defendant intends to appear for this

       hearing by videoconference, he must notify the Court no later

       than Thursday, March 4, 2021 at 3:00 p.m. EST.

       It is so ORDERED.

       The Court DIRECTS the Clerk to transmit copies of this Order

 to counsel of record, the Office of the Federal Public Defender for
Case 1:20-cr-00049-IMK-MJA Document 41 Filed 03/02/21 Page 2 of 2 PageID #: 106



 USA V. FERNANDEZ                                                 1:20CR49-3

                 ORDER GRANTING IN PART AND DENYING
    IN PART MOTION TO SEEK REVIEW OF RELEASE ORDER [DKT. NO. 40]


 the Northern District of West Virginia, c/o Lisa Coleman, and all

 appropriate agencies.

 DATED: March 2, 2021


                                          /s/ Irene M. Keeley
                                          IRENE M. KEELEY
                                          UNITED STATES DISTRICT JUDGE




                                      2
